DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the preliminary amendment filed on October 20, 2020.  As directed by the amendment: no claim(s) have been amended, claim(s) 7-11, 14, 16, 18-20, 22-30, 32, 34-35, 38-41, 43, 45-50, 53-55 and 57-61 have been cancelled, and no claim(s) have been added. Thus, claims 1-6, 12-13, 15, 17, 21, 31, 33, 36-37, 42, 44, 51-52 and 56 are currently pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 4, 13, 15, 17, 31, 33, 37, 44, 51-52, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson (US 2003/0083559 A1) in view of Gratzl (US 2004/0180391 A1) and Del Mar (US 6,117,077).
Regarding claim 1, Thompson discloses an adhesive device to be attached to a body surface of a mammal (e.g. Fig 3), comprising: (a) an adhesive envelope with periphery thickness less than 25% its maximum thickness, the adhesive envelope having a sloping upper surface, distal from the body surface of the mammal, and an essentially planar bottom surface, proximal to the body surface of the mammal (e.g. Fig 3; [0034]), (b) a microelectronic system embedded in the adhesive envelope (e.g. [0037], the microelectronic system including a central processing unit (CPU), the CPU performing at least one of executing software, analyzing data, data decisions making, signal processing, routing, timing, power management, and controlling and communicating with at least one component of the microelectronic system (e.g. [0037] Fig 2/3:106 ); a storage component performing at least one of storing the software executed by the CPU, storing acquired data, and storing data processed by the CPU (e.g. Fig 2/3:108 [0039]); a communication component having hardware and software to control communication to and from the microelectronic system, wherein the communication to and from the microelectronic system includes at least one of wireless communication, audible communication, and optical communication (e.g. [0032]; [0040] Fig 4:5); a power source for powering at least a part of the microelectronic circuit, the power source comprising at least one of power regulating electronics, recharge electronics, and an energy source (e.g. Figs 2-4:104; [0061]); and a transducer component capable of at least one of detecting a physiological condition, influencing a physiological condition, detecting a neurological condition, and influencing a neurological condition (e.g. [0042]; Fig 2-3:112a/b; Fig 8); (c) a capsule enclosing at least a portion of the microelectronic system to protect the at least a portion of the microelectronic system from exterior influence (e.g. Fig 3:103 and 102 the connection between 103 and 102 creates the capsule). Thompson is silent regarding the adhesive envelope being dielectric; (d) a mechanical coupling disposed on at least a portion of the capsule and configured to allow the capsule and the at least a portion of the microelectronic system to detach from the adhesive envelope; and (e) a cover layer made of substantially elastic material attached to the upper surface of the adhesive envelope, wherein the cover layer is designed to protect the adhesive envelope and at least a portion of the microelectronic system from adhering to an unwanted surface or other unwanted influence from the environment. 
However, Gratzl discloses a silver type autonomous biosensors in which it discloses the sensor adhesive body being a dielectric adhesive body (e.g. [0289] a polyurethane membrane is a dielectric material as disclosed by applicant). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Thompson to incorporate the teachings of Gratzl in which the sensor adhesive body being a dielectric adhesive body for the purpose of preventing short circuiting with other circuitry that the body may come into contact with while in use as evidenced by Credelle (e.g. [0023]; [0032]).
Furthermore, Del Mar discloses long-term ambulatory physiological recorder having a mechanical coupling disposed on at least a portion of the capsule and configured to allow the capsule and the at least a portion of the microelectronic system to detach from the adhesive envelope (e.g. col 5 lines 23-27 screws, adhesive, hook and latch or Velcro is used to connect the pieces of the housing); and (e) a cover layer made of substantially elastic material attached to the upper surface of the adhesive envelope (e.g. col 5 lines 12-15 the harder material is covered with a soft textured material such as Santoprene), wherein the cover layer is designed to protect the adhesive envelope and at least a portion of the microelectronic system from adhering to an unwanted surface or other unwanted influence from the environment (e.g. col 5 lines 2-6 and 12-15 the harder material is covered with a soft textured material such as Santoprene to help waterproof the device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Thompson to incorporate the teachings of Del Mar to have a mechanical coupling disposed on at least a portion of the capsule and configured to allow the capsule and the at least a portion of the microelectronic system to detach from the adhesive envelope; and (e) a cover layer made of substantially elastic material attached to the upper surface of the adhesive envelope, wherein the cover layer is designed to protect the adhesive envelope and at least a portion of the microelectronic system from adhering to an unwanted surface or other unwanted influence from the environment for the purpose of having ease and comfortable wearing for the user (e.g. col 5 lines 9-11). 
Regarding claim 2, modified Thompson discloses wherein the microelectronic system is a microelectronic sensing system (e.g. Thompson: [0042]; Fig 4 displays how the microprocessor works in conjunction with the electrode sensing systems).
Regarding claim 4, modified Thompson discloses wherein the thickness at the periphery of the adhesive is more than 0.05 mm (e.g. Thompson: [0035]).
Regarding claims 13, 15, and 52, modified Thompson discloses wherein the entire microelectronic system is contained in one or more recesses provided in the upper surface of the adhesive body facing the at least one cover layer (or provided in the bottom surface of the adhesive body) so that one side of the microelectronic system is accessible from outside the adhesive device while said one side does not project beyond said adhesive body upper/bottom surface (e.g. Del Mar: Fig 2; col 5 lines 2-6 and 21-33 all three main structures (lid, base, and peripheral wall) of the device may utilize coupling means such as hook and latch Velcro or adhesive or screws to connect to each other which allows the user to take off the lid or base in order to access the microelectronic system).
Regarding claim 17, modified Thompson discloses wherein the entire microelectronic system is contained in at least one hole in the adhesive body and is accessible from both the upper surface facing the at least one cover layer and the bottom surface of the adhesive body (e.g. Del Mar: Fig 2; col 5 lines 2-6 and 21-33 all three main structures (lid, base, and peripheral wall) of the device may utilize coupling means such as hook and latch Velcro or adhesive or screws to connect to each other which allows the user to take off the lid or base in order to access the microelectronic system.
Regarding claim 31, modified Thompson discloses wherein the microelectronic system further includes components selected from the group consisting of an actuator components, and a mechanical interconnection among the components and an electrical interconnection between the components (e.g. Del Mar: col 5 lines 34-52, col 6 lines 62-67 and col 7 lines 1-16).
Regarding claim 33, modified Thompson discloses wherein the transducer component of the microelectronic system includes a detecting element selected from the group consisting of electrodes, a pressure sensor, a needle with an electrode, an accelerometer, a photodetector, a microphone, ISFET, and NTC resistor, a band gap detector, an ion membrane, an enzyme detector and a condenser (e.g. Thompson: Fig 3:112a/b [0042]; [0054]).
Regarding claim 37, modified Thompson discloses wherein the microelectronic system further includes a Network Hub, a gateway or a coordinator system (e.g. Thompson: Fig 10:500 [0059]).
Regarding claim 44, modified Thompson discloses wherein the adhesive envelope has at least a first area for adhering to the body surface (e.g. Del Mar: e.g. col 3 lines 43-48).
Regarding claim 51, modified Thompson discloses wherein the microelectronic system embedded in the adhesive body is connected to other electronic systems by wiring (e.g. Del Mar: Fig 4; col 5 lines 64-67 and col 6 lines 1-7).
Regarding claim 56, modified Thompson discloses wherein the communication component includes an antenna for communicating information to a receiver placed at a distance from the adhesive device (e.g. Fig 2:110 [0037]; [0040]).
Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson in view of Gratzl and Del Mar as applied to claim 1 above, and further in view of Rawlings (US 5,409,472). 
Regarding claim 3, modified Thompson discloses that the adhesive body is thickest at a central part of the body and thinnest at a periphery of the body (e.g. Thompson: Fig 3; [0033]-[0036]), a change in thickness of the adhesive body from the periphery to the central part being graduated to create a smooth, non-abrupt projecting profile (e.g. Thompson: Fig 3; [0033]-[0036]). Thompson is silent regarding comprising a release liner releasably attached to the bottom surface of the adhesive.
However, Rawlings teaches an adhesive polymeric foam dressing that the release protectors or liners that are attached to and removed from the bottom surface of the adhesive (col. 13, ln. 8-10, 22-29).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Thompson to incorporate the teachings of Rawlings such that the release protectors or liners that are attached to and removed from the bottom surface of the adhesive for the purpose of having a more comfortable adhesive for the user.
Regarding claim 5, newly modified Del Mar discloses that the angle between the bottom surface of the patch and a line drawn from any point at the periphery to a point at the thickest part is less than 60 degrees (Rawlings a comparison of the preferred thickness at the center region of 2.5 mm, col. 3, ln. 8-17, and the minimum margin width provided in an example of 0.5 cm, defining the distance from the edge to the center region, col. 10, ln. 46-65, yields an angle of slope of less than 27 degrees, which is less than 60 degrees).  
Claims 6 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson in view of Gratzl and Del Mar as applied to claim 1 above, and further in view of Tarler (US 7,206,630) and Hyde (US 2006/0173087). 
Regarding claim 6, Modified Thompson is silent regarding wherein the adhesive making up the adhesive envelop is a mouldable thermoplastic pressure sensitive adhesive having a flexibility enabling the adhesive device to conform to the curvature of envelope parts while retaining its adhesive properties even under movements.
However, Tarler discloses a similar sensor patch for collecting and monitoring ECG signals (abstract, col. 1, ln. 14-19, col. 3, ln. 25-30) and further teaches that a pressure sensitive adhesive is preferably used to adhere the electrode patch to the patient (col. 6, ln. 40-47).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a pressure sensitive adhesive to attach the sensor patch of Thompson to the patient, as taught by Tarler.  Tarler does not explicitly teach the specific details of the pressure sensitive adhesive that is used, but Hyde discloses details of the composition of pressure sensitive adhesives that may be used in similar medical dressings (Hyde: par. 1-2, 31, also see par. 32-44).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have looked to the pressure sensitive adhesive composition details of the medical dressings of Hyde to provide details of the composition of the pressure sensitive adhesive used for the sensor patches of the combination of Thompson and Tarler above.  This is interpreted as a pressure sensitive adhesive of a flexible, moldable thermoplastic (Hyde: par. 32, 35).
Regarding claim 36 modified Thompson is silent regarding where there is no physical contact between the detecting element and the body surface of the mammal.
However, Platt discloses the use of a conductive paste between the electrodes and the skin of the patient (e.g. col 5 lines 19-21), thereby providing no physical contact between the electrodes and the patient’s skin.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Thompson to incorporate the teachings of Platt to use a conductive paste between the electrodes and the skin of the patient for the purpose of being able to gather stronger data with the conductive paste.
Claims 12 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Gratzl and Del Mar as applied to claims 1 and 34 above, and further in view of Platt (US 5,634,468) and Ozguz (US 2002/0180605).
Regarding claims 12, modified Thompson is silent regarding wherein one or more components of the microelectronic system is integrated into the adhesive envelope and is covered by the adhesive envelope on all sides and other remaining components of the microelectronic system are located elsewhere in the adhesive envelope, the components of the microelectronic system having the necessary mechanical and electrical connection to each other.  
However, Platt discloses a sensor patch system that discloses that electrical components may be contained in either recesses in the top surface of the adhesive ( Fig. 3, electronic package 12), or recesses in the bottom surface of the adhesive ( Fig. 3, electrodes 10), and further discloses a flexible structural support member that is fully encapsulated on all sides in the adhesive (Fig. 3, structural member 8, col. 4, ln. 65 – col. 5, ln. 2), but does not explicitly disclose that electrical components are mounted on the flexible structural support member.  
Furthermore, Ozguz discloses a similar sensor patch (abstract, Fig. 2a, par. 6) and further discloses a similar flexible substrate which is similarly encapsulated in the patch and has the various electronic components of the sensor patch mounted to it (Fig. 2a, par. 39), partly in order to locate those components at a plane of zero shear stress when the patch is subject to flexure (Fig. 6, par. 55).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have mounted electrical components to the flexible structural member of Platt as shown by Ozguz, in order to locate those components at a location of lower stress in the patch when flexing the patch, as taught by Ozguz, thereby providing electrical components that are fully encapsulated in the adhesive.
Regarding claim 21, modified Del Mar discloses that components of the microelectronic system may be contained in recesses in both the top surface of the adhesive, and in the bottom surface of the adhesive (Platt: Fig. 3, electrodes 10 embedded in the bottom surface of adhesive gel 9).  
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson in view of Gratzl and Del Mar as applied to claim 1 above, and further in view of Ransbury (US 2004/0015194 A1).
Regarding claim 42, newly modified Del Mar discloses wherein the microelectronic system includes storage (e.g. e.g. Fig 2:54 and 56; col 5 lines 39-44) and communication components (e.g. col 5 lines 25-33 a radio transmitter is wireless communication),and said CPU, power source and transducer component (e.g. Fig 2:52; Fig 2:48 and 50; col 5 lines 36-39; Fig 2:30, 32, and 34; col 7 lines 55-65), said transducer component configured to transmit data and power (e.g. Fig 2:30, 32, and 34; col 7 lines 55-65).  Newly modified Thompson is silent regarding the microelectronic system is used for nerve stimulation.
However, Ransbury teaches that the system includes stimulation electrodes to provide stimulation (e.g. [0022], [0080]-[0081]).
Therefore, it would have been known to one of ordinary skill in the art at the time of invention to modify the modified device Thompson to incorporate the teachings of Ransbury that the system includes stimulation electrodes to provide stimulation for the purpose of utilizing the electrodes in another way to gather physiological data.
Conclusion
This is a continuation of applicant's earlier Application No. 11/886,032.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough
/J.F.H./
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792